Citation Nr: 1524711	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in disability rating from 50 percent to 30 percent for service-connected glaucoma, effective since October 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from January 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the disability rating for service-connected glaucoma from 50 percent to 30 percent, effective October 1, 2008.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in September 2009.  A transcript of his testimony is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the January 2008 proposed rating reduction for glaucoma, which became effective in October 2008, the disability rating of 50 percent had been in effect for less than five years.

2.  Since October 1, 2008, the evidence does not show an improvement in the Veteran's glaucoma.


CONCLUSION OF LAW

Since October 1, 2008, the criteria for restoration of a 50 percent disability rating for glaucoma have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.79, Diagnostic Code 6080 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable decision contained herein, the Board finds that discussion of VA's duties to notify and assist is unnecessary. 

Rating Reductions - Law and Regulations

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Once the procedural requirements associated with a reduction have been met, the issue becomes whether the reduction was proper based on the evidence of record at the time of the reduction.  

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

Analysis

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for glaucoma were properly carried out by the RO.  In February 2008, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reduction.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted additional evidence within the 60 day period, but did not request a predetermination hearing regarding the reduction.  The RO took final action to reduce the disability rating in a July 2008 rating decision, effective October 1, 2008.  The RO informed the Veteran of this decision by letter dated July 10, 2008.

As the RO has met the procedural requirements associated with the reduction for glaucoma, the issue now becomes whether the reduction was proper based on the evidence then of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 50 percent disability rating for his service-connected glaucoma was assigned by a prior rating action of the RO, effective from October 4, 2005, and remained in effect until October 1, 2008, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In October 2008, the Veteran's glaucoma disability rating was reduced to 30 percent based on impairment of visual fields, per 38 C.F.R. § 4.79, Diagnostic Code 6080.  

The bases for the reduction from 50 percent to 30 percent were two VA examination reports from November 2007 and March 2010 that contained findings of improvement in visual acuity, and the findings were transcribed onto a Goldmann Perimeter Chart in accordance with 38 C.F.R. § 4.77.  However, at the time of the rating reduction, the record also included a March 2008 letter by a private ophthalmologist, Dr. A.B., who opined that the Veteran's disability had not improved.  Dr. A.B. noted that visual field testing from August 2007 showed significant arcuate visual field defect in the right eye, as well as an enlarged blind spot in the left eye and a superior visual field defect.  She also reported that the Veteran had undergone testing of the optic nerve which disclosed significant thinning, especially in the right optic nerve.  Dr. A.B. concluded that the Veteran's visual status had not improved, and that the testing had confirmed advanced damage to the optic nerve, greater on the right than the left.  She cautioned that stability of intraocular pressure should not be equated with improvement, and that, at best, it reflected no change.   

The Board finds that the November 2007 and March 2010 VA examination reports do not contain enough evidence to demonstrate that the Veteran's disability has actually improved, especially given the evidence to the contrary presented by the Veteran's private ophthalmologist, Dr. A.B., whose medical opinion reflected thorough testing and was supported by a detailed analysis and explanation.  

Moreover, in a rating reduction case, VA must not only demonstrate "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  VA has not carried this burden with respect to the Veteran's glaucoma rating reduction.  Therefore, the Board finds that the restoration of the 50 percent rating for the Veteran's service-connected glaucoma is warranted.




ORDER

The reduction in the rating for glaucoma from 50 percent to 30 percent, effective October 1, 2008, was not proper and the 50 percent rating is restored, effective October 1, 2008. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


